Citation Nr: 1809523	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for loss of teeth.

3.  Entitlement to service connection for right foot jungle rot.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for a right eye corneal scar.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from February 1967 to November 1970.  His awards included the Bronze Star Medal, the Combat Infantry Badge, the Air Medal, the Vietnam Service Medal, and the Army Commendation Medal.  The Veteran served in combat in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his wife testified before the below signed Veterans Law Judge (VLJ) during a December 2017 hearing.  A transcript of the hearing is contained in the record.

The Board notes that the Veteran specifically filed a claim of entitlement to service connection for left ear hearing loss.  Additionally, the Veteran's claim regarding his spine was listed as "back problems."  The December 2011 rating decision addressed the spine issue as "cervical spondylosis with myelopathy claimed as back condition."  The rating decision addition referred to the Veteran's "back" and his cervical discectomy.  During his testimony, the Veteran described both "back" symptoms and treatment for bulging and fractured discs in his "neck."  As the rating decision addressed the Veteran's claim as both "cervical" (neck) and "back," and the Veteran has also alluded to problems with both his back and neck, the Board has split this issue into two issues, addressing service connection for any lumbar and any cervical disabilities.

The Board notes that during the hearing, the Veteran's wife described the Veteran has having nightmares associated with his service.  The VLJ suggested that the Veteran may file a claim of entitlement to service connection for posttraumatic stress disorder.  The Board wishes to remind the Veteran of this option. 

The issues of entitlement to service connection for back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran wished to withdraw his claim for service connection for malaria.

2.  During the December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran wished to withdraw his claim for service connection for loss of teeth.

3.  During the December 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran wished to withdraw his claim for service connection for right foot jungle rot.

4.  Resolving reasonable doubt in the Veteran's favor, his left ear hearing loss is a result of acoustic trauma in service.

5.  The Veteran's right eye corneal scar is a result of combat trauma. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for malaria have been met.  38 U.S.C. §  7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for service connection for loss of teeth have been met.  38 U.S.C. §  7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for service connection for right foot jungle rot have been met.  38 U.S.C. §  7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  Left ear hearing loss was incurred in military service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385, 4.85.

5.  A right eye corneal scar was incurred in military service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. §  7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, during the Veteran's December 2017 hearing, his representative informed the Board that the Veteran wished to withdraw his appeals of entitlement to service connection for malaria, loss of teeth, and right foot jungle rot.  Hence, there remain no allegations of errors of fact or law concerning these issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

These withdrawals are permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C. § 7105.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304 (d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Hearing loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During his December 2017 Board hearing, the Veteran testified about his noise exposure in service.  His military occupational specialty (MOS) was infantryman, and he was an expert rifleman, "[he] shot the M14 and M16...[and] qualified with the 60-caliber machine gun...[and] used 50 calibers also on [their] bunkers."  He also qualified with grenade launchers and had to use mortars during basic training.  The grenade launcher was the M79, which would launch a grenade around 150 to 200 yards.  When throwing the grenade in basic training, it generally went about 30 yards.  They were "pretty loud."  He stated he was also exposed to military aircraft in the "field from [their] fire base" and he would ride in helicopters during combat assault, generally 30 to 40 minute flights.  The Veteran stated that he was not provided hearing protection while he was being flown in helicopters, "not over in Vietnam."  The Veteran served in Vietnam for one year and was exposed to combat noise.  He stated he was around Huey helicopters most frequently.  He answered affirmatively when asked if the military was the loudest noise he was ever exposed to in life.  This noise exposure included artillery, firefights, combat noise, and military aircraft.  The Veteran stated he first noticed his hearing had declined in the early 1980s.  He had hearing aids provided in 2014.  The Veteran's representative stated he was submitting a study which reported the decibel sound level of a Chinook and Huey helicopters, which included readings from the rear of the aircraft.  The representative also provided information on the decibel noise level of a 50 caliber machine gun.  Lastly, he cited abstracts he was submitting, entitled Delayed Effects of Noise on the Ear, and the Noise and Military Service Implications and Tinnitus.  The Veteran credibly denied any hearing difficulties prior to service.  The Veteran stated that one time in Quan Loi he walked past a battery of artillery and an eight-inch gun was shot near him, and it made the ground vibrate.  He stated he felt funny, but simply moved on and went to bed.  He awoke the next morning with dried blood in his left ear.  He stated he could still hear, so he did not realize immediately that it had an effect on him, and noted he was only 20-years old at the time.  The Veteran's wife credibly testified that she knew him prior to his service in Vietnam, and he did not have hearing problems, but that when he returned from service she had noticed he had some hearing difficulties.  The Veteran and his wife testified that, since discharge to the present, he had continued to have problems with his left ear.  

A July 2011 VA hearing examination showed that the Veteran had left ear hearing loss disability for VA purposes.  As noted above, the Veteran has not requested service connection for any right ear hearing loss.  During the examination, the Veteran also reported tinnitus, which was granted in the December 2011 rating decision.  The VA examiner provided a negative nexus opinion, noting the Veteran's normal discharge evaluation and a history of civilian occupational noise exposure that "could have contributed to the decrease in his hearing."

In December 2017, the articles the Veteran's representative discussed during the Board hearing were added to the claims file.  The article "Noise and Military Service: Implications for Hearing Loss and Tinnitus" authored by the Institute of Medicine of the National Academies, noted that there had been no longitudinal studies had examined patterns of hearing loss over time in noise-exposed humans.  A highlighted section noted that it was possible for an individual's awareness of the effects of noise on their hearing to be "delayed considerable after noise exposure."  A young adult who had slight noise-induced high-frequency hearing loss at discharge from service, but not such that it caused difficulty with communication, would likely exhibit greater hearing loss as he aged than young adults with normal hearing at discharge.  Another provided article, entitled Delayed Effects of Noise on the Ear, discussed testing for delayed onset hearing loss in rats.  Test results suggested "that while the delayed effects of noise are normally small, exposure might trigger a pronounced hearing loss in subjects with fragile ears."

Based on the 2011 VA examination, the Veteran has a current left ear hearing loss disability for VA purposes.  The Veteran's MOS and combat experience confirm that he had significant and prolonged in-service exposure to hazardous noise.  He additionally credibly testified about a left ear injury in service.  Lastly, the Veteran and his wife have testified about his ongoing left ear hearing difficulties since his return from Vietnam.  The Board additionally notes that the 2011 VA examination showed that the Veteran's left ear hearing was considerably worse than his right ear hearing.  As such, the Board will resolve reasonable doubt in favor of the Veteran, and finds that entitlement to service connection for left ear hearing loss is warranted.

Right Eye Scar

During his December 2017 Board hearing, the Veteran testified that he injured his right eye in combat.  The Veteran stated that he was walking into a bunker complex late in the afternoon, when his group realized there were likely others using the complex.  They radioed for directions, and were told to pull back, and go back in the morning after prepping with artillery.  There were two squads, and the Veteran took the radio from the radio operator because he the radio operator only had two weeks left in Vietnam.  The squad he was in was ambushed, with grenades and shots fired towards him, and two of the point men were "hit really bad."  As they were under fire, two pilots from the Navy said they would be there in five minutes.  The Veteran's squad "popped smoke" to give their location, and the pilots dropped "bombs and the napalm" until the Vietcong stopped firing.  The Veteran stated he did not initially know that his eye was hit due to his adrenalin, but that evening he went to a medic and told him that if felt like something was in his eye.  The medic stated the Veteran's eye was "red" and so he washed it out and put some kind of salve on it.  The Veteran stated it stayed red for three or four days, and then his symptoms improved.  The Veteran stated this is the only time he has ever had anything happen to his eye.  As a result, the Veteran has a scar in the center of his eye, and "everything is blurry in this eye here, even at a long distance."  He stated he could see 20 to 30 feet, but if he shuts his left eye, everything is blurry because he is trying to look through the scar.  He stated that it impacts his job as a machinist, where he looks at "instruments."  The VLJ noted that the Veteran's testimony was truthful and credible and conceded the injury on the record.  The Veteran stated that he wears safety glasses while working, as a requirement of his job.  He did not believe his eye could have been injured at any other time.  

In November 2017, the Veteran's eye doctor for over ten years, Dr. C.C. provided a statement in support of his claim.  Dr. C.C. noted the Veteran had a scar on his central cornea on his right eye, "which likely accounts for his somewhat reduced vision in that eye.  Although it is difficult to determine the exact cause of the scarring, it appears to be long-standing and may have been due to a foreign body injury while serving in Vietnam."

The Veteran's statements regarding his in-service eye injury are credible, and consistent with the circumstances of his combat service.  Additionally, private records show that the Veteran has a current right eye corneal scar, and the physician has indicated that the scar was consistent with the Veteran's description of his in-service injury.  As such, entitlement to service connection for a right eye corneal scar is warranted.


ORDER

The appeal of entitlement to service connection for malaria is dismissed.

The appeal of entitlement to service connection for loss of teeth is dismissed.

The appeal of entitlement to service connection for right foot jungle rot is dismissed.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for a right eye corneal scar is granted.


REMAND

As noted in the introduction, the Veteran initially filed a claim of entitlement to service connection for a "back condition."  The rating decision addressed his claim as both "cervical" (neck) and "back" (lumbar).  Additionally during his hearing, the Veteran referred to bulging and fractured discs in his cervical spine, and having "back" pain during service.  As such, the Board has separate the Veteran's claim into two: cervical and lumbar spine disability claims.

During his Board hearing, the Veteran testified that when private physicians discovered that he had bulging and fractured discs that were cutting into his spine, they asked him if he had ever fallen or been in a car accident.  The Veteran testified that he had never suffered a serious fall or ever been involved in a car crash, but that he had been involved in a helicopter crash.  The Veteran described the crash as a "hard landing," but noted that the helicopter was unsalvageable after the accident.  He stated he went to the medic after the crash, but was told it was likely a muscle injury, and that there was nothing that could be done in the field in Vietnam, and he would just have to "work it out."  The Veteran argues that this crash, therefore, is likely the cause of his C5 and C6 bulging and fractured discs.

The Veteran's service treatment records do not include notations from his time in Vietnam.  In May and June 1970, when he was being treated for possible malaria, the Veteran did report low back pain.  His separation medical examination noted normal findings, and the Veteran did not additionally complain of back or neck symptoms.

The Veteran has reported that he was treated for back pain in the early 1980s, and his primary care physician even sent him to a specialist for his back.  Those records, however, are too old and not available.  The Veteran and his wife both testified that prior to his Vietnam service he did not have complaints related to his back, but when he returned from Vietnam he had back pain and could "no longer sleep on his back."

The earliest treatment records in the claims file include complaints of back pain from May 2000, noted as "vague mid-back pain."  He complained of back pain and questionable "back symptoms" in 2004.  In 2011, the Veteran had his C5 and C6 removed.

In January 2014, the Veteran was afforded a VA spine examination.  The examiner diagnosed lumbosacral strain, and noted that imaging showed arthritis.  The examiner noted that the Veteran had lumbar arthritis that was "multi-factorial in nature."  The examiner provided a negative nexus opinion, and stated that his arthritis "may be due to aging, genetics, activities of daily living or sports" but that there was nothing to suggest that any "service-related activities directly resulted in his current low back condition."  The examiner's rationale does not explain why the Veteran's service, including the helicopter crash and his carrying of a heavy pack for most of a year during his Vietnam service, and his training in service were not a part of the "multi-factorial" cause of his lumbar arthritis.  The examination did not include examination of the Veteran's cervical spine.   On remand, an additional VA examination should be provided.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  Both the Veteran's cervical and thoracolumbar spines should be examined.  After examination and interview of the Veteran, and a review of his claims file, the following opinions must be provided:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current cervical spine disability as a result of his military service?  The examiner should take the Veteran's description of being involved in a helicopter crash in service as credible.

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current lumbar spine disability as a result of his military service?  The examiner should take the Veteran's description of being involved in a helicopter crash in service as credible.

An explanation/rationale must accompany each expressed opinion. 

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and is representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


